Case 2:19-cv-11458-GAD-APP ECF No. 86 filed 05/06/20       PageID.3328    Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

    SURGICAL CENTER OF
    SOUTHFIELD, L.L.C., d/b/a
    Fountain View Surgery Center,                   Case No. 2:19-cv-11458
    and ISPINE, P.L.L.C.,                           District Judge Gershwin A. Drain
                                                    Magistrate Judge Anthony P. Patti
                Plaintiffs,

    v.

    ALLSTATE PROPERTY
    AND CASUALTY
    INSURANCE COMPANY,

           Defendant.
___________________________________/

 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
 MOTION TO QUASH SUBPOENAS, FOR A PROTECTIVE ORDER, AND
            FOR AN AWARD OF COSTS (ECF No. 54)
         This matter came before the Court for consideration of Defendant’s motion

to quash subpoenas, for a protective order, and for an award of costs (ECF No. 54),

Plaintiff ISpine, PLLC’s (ISpine’s) response in opposition (ECF No. 60),1

Defendant’s reply (ECF No. 62), and the parties’ joint list of unresolved issues

(ECF No. 85). Judge Drain referred this motion to me for a hearing and

determination. (ECF No. 55.) As a result of the COVID-19 pandemic and

Michigan Governor Whitmer’s order to shelter in place, a telephonic hearing was

1
 The Court notes that ISpine mislabeled this filing on the docket as a response to
Defendant’s motion to compel (ECF No. 56).
Case 2:19-cv-11458-GAD-APP ECF No. 86 filed 05/06/20         PageID.3329     Page 2 of 3




held on May 5, 2020, at which counsel appeared by telephone and the Court

entertained oral argument regarding Defendant’s motion.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Defendant’s motion (ECF No. 54) is

GRANTED IN PART and DENIED IN PART. As a preliminary matter, the

Court finds, for the reasons stated on the record, that Defendant has standing to

bring this motion to quash non-party subpoenas, and GRANTS the motion to

quash. The subpoenas, as issued, are overbroad and beyond the scope of

discovery, being disproportionate to the needs of the case under Fed. R. Civ. P.

26(b)(1), and unduly burdensome to their recipients in violation of Fed. R. Civ. P.

45(d)(1).

      However, the Court only GRANTS IN PART Defendant’s request for a

protective order. ISpine may not re-issue the subpoenas in their current form, but

may send written deposition questions to Dr. Joseph Femminineo, pursuant to Fed.

R. Civ. P. 31, served no sooner than 90 days and no later than 60 days before trial,

which will likely have to be attached to a subpoena, asking the following: (1) the

income he has earned from Allstate or Allstate-related entities for each of the years

going back to 2017; (2) the number of reports he has prepared on behalf of Allstate

or its related entities for each of the years going back to 2017; and/or (3) the


                                           2
Case 2:19-cv-11458-GAD-APP ECF No. 86 filed 05/06/20        PageID.3330    Page 3 of 3




number or percentage of reports he has completed that are favorable or unfavorable

to Allstate or its related entities. ISpine may do the same for Dr. Adeel Khalid,

unless Defendant states unequivocally in writing that it will not be calling Dr.

Khalid as a witness at trial.

      Finally, the Court DENIES Defendant’s request for an award of costs,

neither party having prevailed in full. Fed. R. Civ. P. 37(a)(5)(C).

      IT IS SO ORDERED.

Dated: May 6, 2020                     ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
